Appeal by the defendant from two judgments of the County Court, Westchester County (Nicolai, J.), both rendered January 10, 1990, convicting him of criminal possession of a controlled substance in the fifth degree under Indictment No. 89-00275 and criminal sale of a controlled substance in the fourth degree under Indictment No. 89-01908, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.